Dunbar, J.
Edwin B. Shank died intestate, leaving property of the value of about $11,000, which property was distributed to respondent, his widow, by the decree of final distribution. Appellants, who are heirs of the deceased, petitioned to set aside the final decree, and asked that one-half of the property be distributed to them, for the reason that it was acquired by deceased before his marriage to respondent on June 4, 1900, and was his separate property. All the facts set forth in the petition as grounds for opening the decree of distribution were admitted, but the date of the marriage was contested. The copies of the record of the court of King county having probate jurisdiction were introduced, showing a ceremonial marriage between respondent and deceased, at Tacoma, on June 4, 1900, and the judgment decreed the marriage at that time. Upon the introduction of this record, the appellants rested; whereupon the respondent introduced testimony tending to show that the respondent and deceased had lived and cohabited together for many years prior thereto, and were so living in 1894, prior to the acquisition of the property, and that they constantly held themselves out as such husband and wife.
*615The material question in this case, upon which the appeal is based, is the date of marriage. It is insisted by the appellants that there was no sufficient showing of a holding out by the respondent and the deceased as husband and wife, or of their living and cohabiting together as husband and wife. But, without entering into a circumstantial analysis of the testimony in this regard, we think it is ample to sustain the finding of the court. The testimony shows, without any doubt, that these parties lived together as man and wife, introducing each other to their friends and neighbors as man and wife, visited with friends in that capacity, and were so generally understood to be, for many years prior to his death, in the states of Idaho, Missouri, and Washington, and in British Columbia. It is well established law, not necessitating the citation of authority, that the proof of continual cohabitation of a man and woman, and of a continual assertion that the marriage relation exists, and proof of such conduct as is consistent with the marriage relation, raises the presumption, in those states where the common law marriage itself is not held to he a legal marriage, that the ceremonial or legal marriage has preceded the acts mentioned.
But the appellants contend that this presumption is rebutted by the fact that a ceremonial marriage was shown in this case to have been performied subsequent to these manifestations; viz., on June 4,1900. But we do not think that this necessarily follows. There are various reasons, religious and otherwise, which frequently prompt men and womlen to solemnize their marriage more than once, and we do not think that this fact ought to overcome the universally recognized presumption of legitimate marriage before the acknowledged cohabitation and holding out and assumption of the marriage relation.
*616In Summerville v. Summerville, 31 Wash. 411, 72 Pac. 84, in a case where the proof of the acknowledgment of the relation of hushand and wife Avas not nearly so conclusive as it is in this case, it was held that it was sufficient to raise a presumption of ceremonial marriage, and in that case, Avas approvingly quoted, the following citation from 1 Bishop, Marriage, Div. & Sep., § 956:
“Every intendment of the law leans to matrimony. When a marriage has been shown in evidence, whether regular or irregular, and whatever the form of the proofs, the law raises a strong presumption of its legality; not only casting the burden of proof on the party objecting, but requiring him throughout, in every particular, to make plain, against the constant pressure of this presumption, the truth of law and fact that it is illegal and void. ... It being for the highest good of the parties, of the children, and of the community, that all intercourse between the sexes in form matrimonial should he such in fact, the law, when administered by enlightened judges, seizes upon all probabilities, and presses into its service all things else which can help it, in each particular case, to sustain the marriage, and repel the conclusion of unlavpful commerce.”
The error alleged in relation to the admission of improper testimony is not material here because the cause is tried de novo, neither do we think that there is any merit in the contention that the respondent was estopped by the record which she made from asserting a prior marriage.
The judgment is affirmed.
Fullebton, C. J., and Hadley and Mount, JJ., concur.